Citation Nr: 0834375	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  04-02 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to service connection for major depression.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.  The veteran also had a period of Reserve 
service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefits sought on 
appeal.

In the veteran's May 2005 substantive appeal, he requested a 
hearing via video conference before the Board to be held at 
his local RO.  The hearing was scheduled for March 2008.  
Notice of the hearing was sent to the address of record and 
was not returned as undeliverable.  The regularity of the 
mail is presumed.  The veteran failed to appear for the 
hearing.  As such, his request is deemed withdrawn.  
38 C.F.R. § 20.704(e).

The claim of entitlement to service connection for asthma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  A chronic low back disability, including lumbosacral 
strain, was not incurred during the veteran's period of 
active military service or during a period of active duty for 
training or inactive duty for training. 

3.  A right wrist disability, including nonunion hook of the 
hamate right wrist and ulnar neuropathy, was not incurred 
during the veteran's period of active military service or 
during a period of active duty for training or inactive duty 
for training; and right ulnar neuropathy did not manifest in 
the year following separation from active military service. 

4.  Major depression was not incurred during the veteran's 
period of active military service or during a period of 
active duty for training; and major depression did not 
manifest in the year following separation from active 
military service.

5.  The veteran's asserted in-service stressors remain 
unverified.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a low back disability  have not been met.  38 U.S.C.A. §§ 
101(2), (22), (24), 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  The criteria for the establishment of service connection 
for a right wrist disability have not been met.  38 U.S.C.A. 
§§ 101(2), (22), (24), 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

3.  The criteria for the establishment of service connection 
for major depression have not been met.  38 U.S.C.A. §§ 
101(2), (22), (24), 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).

4.  The criteria for the establishment of service connection 
for PTSD have not been met.  38 U.S.C.A. §§ 101(2), (22), 
(24), 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

A VCAA letter was issued in September 2002, prior to the 
decision on appeal.  The veteran was notified of: the 
information or evidence necessary to substantiate the claim; 
the necessary information or evidence, if any, the claimant 
was to provide; and the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  A PTSD stressor development 
letter was also sent to the veteran in September 2002.

An additional VCAA letter was issued in February 2007.  
Multiple development letters were sent between 2002 and 2007.  
The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in March 
2006.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The claims were last readjudicated in the July 2007 
supplemental statement of the case (SSOC).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service medical and personnel records 
from his active and Reserve periods of service, post-service 
VA and private treatment records, and VA examination reports.  

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate these claims.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Service Connection Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R.  § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service."  
38 U.S.C.A § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2007).  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), 
(d) (2007).  Thus, the definitional statute, 38 U.S.C.A. § 
101(24) makes a clear distinction between those who have 
served on active duty and those who have served on active 
duty or inactive duty for training. 

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection for Low Back Disability

The veteran essentially contends that he is entitled to 
service connection for a low back disability.  Specifically, 
he asserts that he has a chronic low back condition as a 
result of an in-service fall during a basketball game.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.  As will be 
discussed below, a chronic low back disability was not noted 
during service.  While lumbosacral strain was eventually 
diagnosed years after service, the weight of the competent 
medical evidence is against a finding that a current low back 
disability is related to service. 

The Board finds that a chronic low back disability was not 
noted during service.  In this regard, while the veteran 
reported yes to back trouble upon his enlistment report of 
medical history in September 1970, no back disorder was 
diagnosed in the corresponding physical examination.  The 
veteran had full strength and range of motion in the spine.  
Service treatment records show the veteran complained of low 
back pain after falling in February 1972.  The veteran had 
full range of motion in the back.  There was some muscle 
spasm.  The veteran was diagnosed with a contusion to the 
back. There were no further complaints in service.  

The mere fact that the veteran complained of back pain in 
service in 1972 and was diagnosed with a back contusion is 
not enough to establish that a chronic low back disability 
manifested during his active duty service.  38 C.F.R. § 
3.303(b).  His separation examination was completely negative 
for complaints of or a diagnosis of a low back disability.  
Similarly, records from the veteran's Reserve service were 
negative for a low back disability, to include a February 
1978 medical examination.

The Board also finds that the evidence does not establish 
continuous symptoms of low back disorder after service.  
Post-service, the first evidence of lumbosacral strain was 
upon VA examination in October 2002.  Prior to this, VA 
outpatient treatment records dated between 1975 and 1980 were 
negative for any complaints or treatment of the low back.  
This lengthy period without treatment (between separation 
from service in 1972 and the first diagnosis of lumbosacral 
strain in 2002) is evidence against a finding of continuity 
of symptomatology, and it weighs heavily against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

VA outpatient treatment records dated between 2003 and 2007 
simply note sporadic complaints of low back pain beginning in 
approximately 2005.  A low back disability was not diagnosed, 
and back pain is not in and of itself a disability.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 
2001) (absent a disease or injury incurred during service, 
the basic compensation statutes cannot be satisfied).  

While the veteran was subsequently diagnosed with current low 
back disability, the Board notes that no medical professional 
has provided any opinion linking the diagnosed lumbosacral 
strain to any aspect of his period of service.  While the 
veteran contends he has a low back disability that has been 
present since his active military service and related 
thereto, his statements do not constitute competent evidence 
of a medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

Service Connection for Right Wrist Disability

The veteran essentially contends that he is entitled to 
service connection for a right wrist disability.  Originally, 
he asserted that he fracture his right wrist during an in-
service basketball game requiring a cast.  Subsequently, he 
maintains that it was his right hand that was injured.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.  As will be 
discussed below, a right wrist disability was not noted 
during service.  The evidence shows no in-service injury or 
disease of the right wrist in service.  Nonunion hook of the 
hamate right wrist and ulna neuropathy was eventually 
diagnosed years after service; however, the weight of the 
competent medical evidence is against a finding that the 
conditions are related to service. 

In this regard, treatment records from the veteran's active 
and Reserve periods of service are negative for any fracture 
of the right wrist or injury to the right hand.  Notably, 
separation examinations dated in April 1972 and February 1978 
were similarly devoid of any disability of the right wrist or 
hand.

Post-service, the first evidence of a nonunion hook of the 
hamate right wrist was diagnosed upon VA examination in 
October 2002.  The examiner noted tenderness of the hook of 
the hamate of the right wrist and pain on extreme flexion of 
the wrist.  The veteran failed to show for a schedule 
computerized tomography of the right wrist.

Prior to this, VA outpatient treatment records dated between 
1975 and 1980 were negative for any treatment referable to 
the right wrist.  VA treatment records dated between 2003 and 
2007 simply contain complaints of a right hand fracture 30 
years prior.  An electrodiagnostic study dated in November 
2003 did show bilateral ulnar neuropathy; however, there was 
no indication that it was related to any incident of active 
or Reserve service.

This lengthy period without treatment (between separation 
from service in 1972 and the first diagnosis of nonunion hook 
hamate of right wrist in 2002 and ulnar neuropathy in 2003) 
weighs heavily against the claim.  See Maxson, supra.  The 
Board notes that no medical professional has provided any 
opinion linking the diagnosed nonunion hook hamate of right 
wrist or ulnar neuropathy to any aspect of his period of 
service.  

Despite arguments to the contrary, remand for a VA medical 
opinion is not necessary as there is no evidence that 
establishes that the veteran suffered an event, injury, or 
disease in service or indicates that any right wrist or hand 
disability may be associated with such.  38 C.F.R. § 
3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).  

While the veteran contends he has a right wrist disability 
that has been present since his active and Reserve military 
service and related thereto, his statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu, 2 
Vet. App. at 494-95. The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied.  
38 U.S.C.A. 
§ 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 
55-57.   

Service Connection for Depression 

The veteran essentially contends that he is entitled to 
service connection for major depression.  He has not set 
forth any specific incident of service incurrence.  He simply 
indicated in his notice of disagreement that "going through 
alot in the Res[erves] had an affect on this matter."  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.  As will be 
discussed below, major depression was not noted during 
service.  While major depression was eventually diagnosed 
years after service, the weight of the competent medical 
evidence is against a finding that the condition is related 
to service. 

In this regard, treatment records from the veteran's active 
and Reserve periods of service are negative for complaints or 
treatment for depression.  Notably, separation examinations 
dated in April 1972 and February 1978 were similarly devoid 
of any depression.

Post-service, the first evidence of major depression was upon 
VA examination in January 2003.  Prior to this, VA outpatient 
treatment records dated between 1975 and 1980 were negative 
for complaints, treatment, or a diagnosis of major 
depression.  Thereafter, VA outpatient treatment records 
dated between 2003 and 2007 were similarly devoid of 
treatment or a diagnosis of major depression.

This lengthy period without treatment (between separation 
from service in 1972 and the first diagnosis of depression in 
2003) weighs heavily against the claim.  See Maxson, supra.  
The Board notes that no medical professional has provided any 
opinion linking the diagnosed major depression to any aspect 
of his period of service.  

Despite arguments to the contrary, remand for a VA medical 
opinion is not necessary as there is no evidence that 
establishes that the veteran suffered an event, injury, or 
disease in service or indicates that any major depression may 
be associated with such.  38 C.F.R. § 3.159(c)(4)(i); Duenas, 
18 Vet. App. at 517.  

While the veteran contends he has major depression that has 
been present since his active and Reserve military service 
and related thereto, his statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu, 2 
Vet. App. at 494-95. The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied.  
38 U.S.C.A. 
§ 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 
55-57.   

Service Connection for PTSD

The veteran essentially contends that he is entitled to 
service connection for PTSD.  Specifically, he informed VA 
treatment providers that the claimed condition was the result 
of the following: witnessing an armed personnel carrier going 
over a cliff; seeing the bodies of soldiers that had taken 
shelter under an APC, which sunk during a rain storm and 
crushed them to death; and seeing a soldier blown up by a 
grenade.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  See Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994).  The veteran's testimony 
alone cannot establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

After careful consideration, the Board finds that service 
connection for PTSD is not warranted.  At the outset, the 
veteran does not contend, nor do his service personnel 
records support a finding, that he engaged in combat.  The 
Board further finds the veteran's stressors remain 
unverified.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence); see also Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The RO attempted to obtain the exact dates, units of 
assignment, and names of persons involved, to no avail, from 
the veteran.  See stressor development  letter dated in 
September 2002.   To date that veteran has not provided the 
requested information nor did he inform the January 2003 VA 
examiner of such.

The RO made a formal finding on the lack of information 
required to verify stressors in connection with the PTSD 
claim.  See undated Formal Finding of Lack of Information 
Required to Corroborate Stressors.  Without the specific 
evidence necessary, to include dates and units of assignment, 
attempted verification of the asserted stressors is not 
possible.  

The Board has reviewed the available service personnel 
records and finds that the veteran was stationed in Germany 
during his active military service between February 1971 and 
September 1972.  During that time, he performed duties as a 
radio telephone operator and personnel carrier driver.   The 
personnel file does not provide confirmation of a stressor, 
stressful event or occupation.  

As the asserted stressors remain unverified, the PTSD 
diagnosis rendered by the January 2003 VA examiner does not 
constitute competent medical evidence that tends to relate 
the diagnosed PTSD to service.  To the extent that the 
physician's statement that PTSD is "due to military 
experience," can be read as an opinion of a nexus to 
service, it is also not competent evidence because the in-
service stressful event has not been verified.  To 
substantiate a claim for service connection for PTSD, in 
addition to a diagnosis of PTSD, verification of the in-
service stressor on which such diagnosis is predicated is 
required.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

In summary, in the absence of a verified stressor, the 
preponderance of the evidence is against a finding that the 
veteran has PTSD which is related to service.  Thus, the 
preponderance of the evidence is against his claim for 
service connection, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 
1 Vet. App. at 55-57.   


ORDER

Service connection for a low back disability is denied.

Service connection for a right wrist disability is denied.

Service connection for major depression is denied.

Service connection for PTSD is denied.


REMAND

The veteran has also filed a claim of entitlement to service 
connection for asthma.  A determination has been made that 
additional evidentiary development is necessary.  
Accordingly, further appellate consideration will be deferred 
and this case remanded for action as described below.

A remand is necessary in order to afford the veteran an 
additional VA respiratory examination prior to rendering a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  The 
veteran's service medical records show he reported childhood 
asthma on his September 1970 enlistment examination.  During 
service he was treated for upper respiratory infections.  His 
March 1972 separation examination, including chest x-ray, was 
negative for asthma.  Post-service, the veteran has been 
treated for acute exacerbations of asthma.  While the October 
2002 VA examiner rendered a diagnosis of bronchial asthma, no 
opinion was rendered as to whether pre-existing asthma was 
aggravated during the veteran's military service beyond the 
normal progression of the disease.  38 C.F.R. § 3.306 (2007).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002).  

Where a preexisting disease or injury is noted on the 
entrance examination, 38 U.S.C.A. § 1153 provides that "[a] 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a).  

A remand is also necessary in order to obtain outstanding 
private medical records from Dr. YKK.  The Board notes that 
an attempt to obtain treatment records of the veteran for 
asthma from this provider was made by the RO in September 
2002; however, no response was received and no follow-up 
request was made.  Such must be accomplished upon remand, as 
well as additional attempts to obtain treatment records of 
the veteran for asthma from South Side Hospital in Farmville, 
Virginia, University of Medical and Dentistry of New Jersey, 
and Irvington General Hospital.

Under 38 C.F.R. § 3.159(c) (1), VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records from private 
medical care providers.  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  Id.  A follow-up request is not required if a 
response to the initial request indicates that the records 
sought do not exist or that a follow-up request for the 
records would be futile.  Id.

Ongoing VA medical records pertinent to the issue dated after 
November 2005  should also be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Finally, upon Remand the RO should ensure that all due 
process requirements are met, to include giving the veteran 
another opportunity to present information and/or evidence 
pertinent to the claim on appeal.  Finally, the RO should 
ensure that it provides the veteran with notice that meets 
the requirements of the Court's decision in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Accordingly, issue of service connection for asthma hereby 
REMANDED to the RO, via the AMC, for the following actions:

1.  The AMC/RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
veteran with notice that meets the 
requirements of the Court's decisions in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The RO 
should also give the veteran another 
opportunity to present information and/or 
evidence pertinent to the claim on 
appeal.  

2.  The RO should contact the veteran and 
request that he identify all health care 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
asthma since his discharge from the 
service.  He should be requested to 
complete and return the appropriate 
release forms for Dr. YKK, South Side 
Hospital in Farmville, Virginia, 
University of Medical and Dentistry of 
New Jersey, and Irvington General 
Hospital so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
RO should obtain all outstanding VA 
treatment reports from the East Orange VA 
Medical Center from November 2005 to the 
present.  All information, which is not 
duplicative of evidence already received, 
should be associated with the claims 
file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).

4.  Once the development above has been 
completed, arrangements should be made 
with the appropriate VA medical facility 
for the veteran to be afforded a 
respiratory examination.  Send the claims 
folder to the examiner for review.  
Please ask the examiner to clearly 
document review of the claims folder in 
the examination report.  The examiner 
must supply complete rationale for any 
opinions expressed.

The examiner is asked to render an 
opinion as to whether the pre-existing 
asthma was aggravated by the veteran's 
military service.  The examiner must 
specifically indicate whether the asthma 
underwent an increase in disability 
during said service, or whether the 
increase in disability was due to the 
natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
The examiner is asked to please take note 
that temporary or intermittent flare-ups 
of symptoms of a preexisting condition, 
alone, do not constitute sufficient 
evidence for a non-combat veteran to show 
increased disability for the purposes of 
determinations of service connection 
based on aggravation under 38 U.S.C.A. 
§ 1153 unless the underlying condition 
worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  
The examiner should state the medical 
basis or bases for any opinion rendered.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for asthma on appeal 
in light of all pertinent evidence and 
legal authority.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claim.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


